Citation Nr: 0017482	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  00-09 599	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits. 


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which resulted in an 
award of past-due benefits to the veteran.  In January 1994, 
a representative of the Board advised the RO to withhold 20 
percent of the past-due benefits that may become due.  By 
letter dated January 11, 1994, the Board notified the 
claimant and the attorney representing him of the payment of 
past-due benefits and the referral of the file by the RO to 
the Board for a decision concerning the attorney's 
eligibility for payment of a fee for his service from the 20 
percent of past-due benefits withheld by the RO.  The 
question of whether the withheld benefits should be paid to 
the claimant's attorney is now before the Board.


FINDINGS OF FACT

1.  The Board issued a final decision on September 30, 1993 
denying service connection for arthritis of the cervical 
spine, for a pulmonary disorder, to include bronchitis, and 
for bursitis of the right shoulder; also denying an increased 
rating for posttraumatic stress disorder (PTSD) and for 
amebic dysentery; and denying a total disability rating based 
on individual unemployability.

2.  The notice of disagreement that preceded the Board's 
September 1993 decision was received by the RO in June 1991.

3.  In December 1993, the veteran and the attorney entered 
into a fee agreement concerning all matters before VA and the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter, 
"the Court").   

4.  The December 1993 fee agreement was filed with the Board 
in January 1994.

5.  The fee agreement signed by the parties in December 1993 
provides for payment to the attorney of a contingency fee 
consisting of 20 percent of past-due benefits awarded to the 
veteran, such fee to be paid by VA from past-due benefits.

6.  Past-due benefits are payable based on the RO's September 
1997 rating decision that granted service connection for 
chronic obstructive pulmonary disease (COPD) or bronchitis, 
secondary to tobacco use, and awarded a 10 percent disability 
rating effective September 27, 1990, and the RO's April 1998 
rating decision that granted an increased rating to 100 
percent for this COPD or bronchitis condition, effective 
September 27, 1990.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issue 
of an increased rating for COPD or bronchitis, secondary to 
tobacco use, have been met.  38 U.S.C.A. § 5904(c) (West 1991 
& Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which VA may pay an attorney a fee for 
services from past-due benefits have been met.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(h) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for arthritis of the 
cervical spine, a pulmonary condition including chronic 
bronchitis, bursitis of the right shoulder, an increased 
rating for PTSD, amebic dysentery, and a total rating based 
on individual unemployability (TDIU) in a May 1991 rating 
decision.  The veteran filed a notice of disagreement (NOD) 
with the RO's decision in June 1991.  In a September 30, 1993 
decision, the Board denied the above described service 
connection and increased rating claims, and also the TDIU 
claim.  The veteran appealed that decision to the Court.  In 
January 1995, the parties filed a joint motion to remand, in 
part, the September 1993 Board decision on the cervical 
arthritis, pulmonary disorder, PTSD and TDIU claims, and the 
Court vacated the Board's decision and ordered a remand of 
these issues.  The remaining issues on appeal were dismissed.  
Based on this Order of the Court, the Board remanded the 
matter to the RO in March 1995.  After further RO 
adjudication, the case again came before the Board in June 
1997, when it was again remanded to obtain further evidence.  
In a September 1997 rating decision, the RO granted service 
connection for COPD or bronchitis, secondary to tobacco use.  
The veteran was then entitled to a total disability 
evaluation on the basis of individual unemployability (TDIU) 
effective from September 27, 1990.  The RO determined that 
there was insufficient evidence to completely evaluate the 
veteran's respiratory condition.  Consequently, it assigned a 
10 percent rating effective September 27, 1990, and scheduled 
a VA examination, to include pulmonary function tests.  After 
the examination, in an April 1998 rating decision the RO 
increased the veteran's COPD disability rating to 100 
percent, effective from September 27, 1990.  This resulted in 
the cessation of the TDIU rating.  In addition, it resulted 
in the award of special monthly compensation under 38 
U.S.C.A. § 1114(s) on account of COPD rated at 100 percent 
and additional service connected disabilities of PTSD, right 
eye removal, and arthritis of the cervical spine, 
independently ratable at 60 percent or more from September 
27, 1990.  This resulted in payment of past-due benefits to 
the veteran. 

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the Board issued a final decision in September 
1993 denying, as previously cited, service connection for 
arthritis of the cervical spine, a pulmonary condition 
including chronic bronchitis, bursitis of the right shoulder, 
an increased rating for PTSD, amebic dysentery, and TDIU.  
The attorney was retained by the veteran by a fee agreement 
dated in December 1993, within one year of the Board's 
decision.  The NOD that preceded the Board's September 1993 
decision was received by the RO in June 1991, thus after the 
requisite November 18, 1988 date.

The Board finds that the statutory and regulatory criteria of 
38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) for charging 
a fee from past-due benefits for legal services before VA are 
met.  Past-due benefits is defined in 38 C.F.R. 
§ 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., September 27, 1990, and the date of the grant of 
the benefit by the RO.  In this case, as previously 
discussed, the RO granted service connection for COPD in 
September 1997, but needed additional medical evidence to 
rate the disability appropriately.  Once further medical 
evidence was obtained by the RO, the April 1998 rating 
decision revised the COPD disability rating.  Therefore, the 
Board finds that the appropriate end date for the past-due 
benefits period is the date of the rating decision granting 
the 100 percent evaluation for COPD, which was April 1, 1998.  
Thus, the attorney is entitled to payment of 20 percent of 
the amount accrued between those two dates.  This may differ 
from the amount withheld by the RO pending the Board's 
decision on the attorney's eligibility for payment.  As the 
fee totals no more than 20 percent of past-due benefits, it 
is presumed reasonable in the absence of evidence to the 
contrary.  See 38 C.F.R. § 20.609(f) (1999).


ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran pursuant to the RO's April 1998 rating decision, for 
the period from September 27, 1990 to April 1, 1998.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


